Citation Nr: 1031387	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss disability.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for bilateral diabetic 
retinopathy.

4.  Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing before the undersigned in May 
2010.  At the hearing, he presented testimony regarding the 
issues of service connection for diabetic retinopathy and 
peripheral neuropathy of the bilateral upper extremities; no 
testimony was provided regarding his petition to reopen a claim 
of service connection for hearing loss disability.  A transcript 
of the hearing is of record.

The Veteran has submitted new evidence in the form of medical 
records, which relates to the issues on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) (2009).  

As will be discussed in greater detail below, the claim of 
entitlement to service connection for hearing loss disability is 
being reopened.  The now reopened claim and the issues of service 
connection for bilateral diabetic retinopathy and peripheral 
neuropathy, bilateral upper extremities, being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  By a September 2003 rating decision, the RO denied service 
connection for hearing loss disability; the Veteran did not 
appeal.

3.  The evidence related to the Veteran's hearing loss disability 
claim received since the September 2003 rating decision relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received since the final 
September 2003 rating decision, the claim of entitlement to 
service connection for hearing loss disability is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in September 2006, 
before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notification included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) reporting the results of its reviews 
of the issue on appeal and the text of the relevant portions of 
the VA regulations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the context of 
a Veteran's request to reopen a previously and finally denied 
claim.  The Court found that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim, 
and must provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.  Id.  The September 2006 notification apprised the 
Veteran in accordance with Kent.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and post-service medical 
records.  VA has no duty to inform or assist that was unmet.



II.  Claim to Reopen

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2009); 38 C.F.R. §§ 19.129, 19.192 
(1988).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran was initially denied service connection for hearing 
loss disability in September 2003.  The claim was denied because 
the evidence did not show that the Veteran had hearing loss 
disability that was occurred in or aggravated by his service; the 
RO found no evidence of acoustic trauma in service.  Notice of 
the denial was sent to the Veteran on September 19, 2003.  The 
Veteran applied to have his claim reopened in correspondence 
received in July 2006.

The relevant evidence of record at the time of the September 2003 
rating decision consisted of the Veteran's service treatment 
records (STRs) through the end of his period of military service 
ending in July 1969.  His STRs did not show acoustic trauma or 
hearing loss in service.

The relevant evidence received since the September 2003 denial 
consists of VA treatment records, private medical records, and 
information regarding PTSD stressors of rocket and mortar fire.  
A report from the United States Joint Services Records Research 
Center (JSRRC) confirms that the Veteran's stressors of rocket 
and mortar fire occurred; the Veteran was subsequently granted 
service connection for PTSD based on his stressors.  A VA 
treatment record dated in November 2009 shows that the Veteran 
complained of difficulty hearing in both ears, and that he 
requested a hearing test.

Because the newly received evidence relates to unestablished 
facts necessary to reopen the previously denied claim of service 
connection for hearing loss disability, namely, evidence of in-
service acoustic trauma (rocket and mortar fire) and complaints 
of difficulty hearing, the Board finds that it is both new and 
material.  

The Board thus finds that new and material evidence adequate to 
reopen the previously denied claim of service connection for 
hearing loss disability, and the application to reopen will 
therefore be granted.


ORDER

The claim of entitlement to service connection for hearing loss 
disability is reopened; to this limited extent, the appeal of 
this issue is granted.


REMAND

With respect to the Veteran's claim of service connection for 
bilateral diabetic retinopathy, the Veteran testified at his 
hearing in May 2010 of an upcoming exam with Dr. W. the following 
month at a VA eye clinic located on Data Point Drive in San 
Antonio, Texas.  The Veteran testified that the clinic recently 
moved to that location.  A review of online listings for 
facilities within the Veterans Health Administration (VHA) notes 
that the VA's San Antonio Dental Clinic is located on Data Point; 
as per the Veteran the eye clinic is located there as well.  The 
Board observes that a review of the Veteran's post-service 
medical records does not show any diagnosis of bilateral diabetic 
retinopathy; the most recent eye examination was dated in July 
2008.  Since the results of a current eye examination could show 
bilateral diabetic retinopathy, the Board finds that a remand is 
necessary so that additional medical records can be obtained.

With respect to the Veteran's claim of service connection for 
peripheral neuropathy of the bilateral upper extremities, he 
reported progressive loss of strength in the hands and fingers, 
and tingling and numbness in the hands and fingers at the August 
2006 VA examination.  Peripheral nerve examination was within 
normal limits.  Neurological examination of the upper extremities 
revealed motor function within normal limits.  Sensory function 
was within normal limits.  Right upper extremity reflexes 
revealed biceps jerk 1+ and triceps jerk 1+.  Left upper 
extremity reflexes also revealed biceps jerk 1+ and triceps jerk 
1+.  There was no diagnosis of peripheral neuropathy.

The Board observes that the Veteran was granted service 
connection for diabetic peripheral neuropathy of the bilateral 
lower extremities in an August 2009 rating decision.  

The Veteran submitted the reports of a private NCS-EMG study by 
D.W., M.D. in July 2010.  The Veteran was diagnosed with 
bilateral distal median neuropathy.  Dr. M.D. noted that the 
Veteran's findings supported a diagnosis of bilateral carpal 
tunnel syndrome.  The Board finds that in light of the Veteran's 
subjective complaints at the August 2006 VA examination, the 
recent award of service connection for diabetic peripheral 
neuropathy of the bilateral lower extremities, and the current 
diagnosis of bilateral distal median neuropathy, a new VA 
examination is needed to determine if the Veteran's has 
peripheral neuropathy of the bilateral upper extremities that is 
related to his service-connected diabetes mellitus.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).

Turning to the Veteran's reopened claim of service connection for 
hearing loss disability, the Board concedes in-service acoustic 
trauma since the Veteran's contentions of rocket and mortar fire 
have been corroborated.  Additionally, the November 2009 VA 
treatment record showed a complaint of difficulty hearing.  The 
Veteran is competent to testify regarding difficulty hearing.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board 
finds that a VA examination is necessary to determine whether the 
Veteran has current hearing loss disability as defined by VA, and 
if so, whether it is related to his military service.  See 
McLendon, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his claimed 
diabetic retinopathy, upper extremity 
peripheral neuropathy, and hearing loss 
disability since May 2010.  After securing 
the necessary release, the RO should obtain 
these records.

In any event, the RO should obtain the 
results of the June 2010 eye examination by 
Dr. W. from the VA eye clinic located on 
Data Point in San Antonio, Texas.  

2.  Thereafter, the RO should schedule the 
Veteran for the following VA examinations:

a)  Neurological examination to 
determine if it is at least as likely 
as not (i.e. 50 percent or greater 
probability) that the Veteran has 
peripheral neuropathy of the bilateral 
upper extremities.  

If peripheral neuropathy of the upper 
extremities is shown, the examiner 
should proferr an opinion as to 
whether it is at least as likely as 
not that the disability(ies) are 
etiologically related to the Veteran's 
active military service, including in-
service herbicide exposure, or due to 
or the result of his service-connected 
diabetes mellitus.   The examiner 
should   

b)  Audiological examination to 
determine if the Veteran has current 
hearing loss disability as defined by 
VA that is at least as likely as not 
(i.e. 50 percent or greater 
probability) related to his military 
service.  The examiner is requested 
to, among other things, obtain a 
detailed history of the Veteran's 
symptoms as observed by him and others 
since service, review the record, and 
offer an opinion as to whether any 
diagnosed bilateral hearing loss 
disability is related to his military 
service.  The examiner should review 
the claims file, including a copy of 
this remand.  The examiner should note 
that in-service acoustic trauma as the 
result of rocket and mortar attacks 
has been conceded.

The claims folder and a copy of this 
decision must be reviewed by the examiners 
and the examiners should provide a 
complete rationale for any.  If the 
requested opinions cannot be made without 
resort to speculation, the examiner(s) 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.  The examiners 
should specifically identify that they 
have reviewed the claims file and medical 
records.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The Veteran should be advised that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2009).

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the Veteran's claims.  If any 
of the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


